Exhibit 10.36

 

Execution Version

 

CONTROLLING STOCKHOLDERS’ AGREEMENT

 

THIS CONTROLLING STOCKHOLDERS’ AGREEMENT (the “Agreement”), dated as of December
10, 2018, by and among Organogenesis Holdings Inc., a Delaware corporation (the
“Company”), and the holders of common stock, par value $0.001 per share (“Common
Stock”), of the Company listed on the signature page hereof and on Schedule A,
annexed hereto (each a “Stockholder” and, collectively, the “Stockholders”).

 

RECITALS

 

WHEREAS, Avista Healthcare Public Acquisition Corp., a Cayman Islands exempted
company (“Parent”, which company subsequently transferred by way of continuation
and domesticated as a Delaware corporation, and is now known as the Company),
Organogenesis Inc., a Delaware corporation (“Organogenesis”), and Avista
Healthcare Merger Sub, Inc., a Delaware corporation and a direct, wholly owned
subsidiary of Parent (“Merger Sub”) entered into an Agreement and Plan of
Merger, dated as of August 17, 2018, pursuant to and subject to the terms and
conditions of which, among other things, on the date hereof the Company will
acquire, by a merger of Merger Sub with and into Organogenesis, all of the
outstanding common stock of Organogenesis (the “Acquisition”); and

 

WHEREAS, immediately following the closing of the Acquisition (the “Closing”)
and as of the date hereof, the Stockholders own the respective amounts of the
issued and outstanding shares of Class A common stock, par value $0.001 per
share (the “Common Stock”), set forth in Schedule A to this Agreement;

 

WHEREAS, the shares of Common Stock owned or controlled by the Stockholders
collectively represent a significant majority of the voting power of all of the
outstanding Common Stock; and

 

WHEREAS, each of the Stockholders believes that it is in their respective best
interests to qualify the Company as a “controlled company” under the listing
standards of the Nasdaq Stock Market.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties mutually agree as follows:

 

1.                                      DESIGNATION AND VOTING ARRANGEMENTS

 

1.1          Definition of Key Stockholder.  For purposes of this Agreement, the
term “Key Stockholder” shall mean each of Alan A. Ades, Albert Erani and Glenn
H. Nussdorf, provided, however, that a person shall cease to be a Key
Stockholder for all purposes hereunder if he no longer beneficially owns at
least 7.5% of the outstanding shares of Common Stock except with respect to
Albert Erani, who shall cease to be a Key Stockholder for all purposes hereunder
if he and Dennis Erani (or, in the event of Dennis Erani’s death, his estate)
collectively no longer beneficially own at least 7.5% of the outstanding shares
of Common Stock.  In the event of the death of a Key Stockholder, such Key
Stockholder’s estate shall succeed to such Key Stockholder’s rights and
obligations hereunder for so long as the estate (and with respect to Albert
Erani, his estate and Dennis Erani (or, in the event of Dennis Erani’s death,
his estate)

 

1

--------------------------------------------------------------------------------



 

collectively) beneficially owns at least 7.5% of the outstanding shares of
Common Stock.  Beneficial ownership hereunder shall be determined in accordance
with Rule 13d-3 of the Securities Exchange Act of 1934, as amended.

 

1.2          Designation Right.  The Company hereby acknowledges and agrees that
the Company’s Board of Directors (the “Board”) or a committee thereof shall
nominate four individuals designated by the Stockholders (the “Designees”) for
election at each annual or special meeting of the Company’s stockholders at
which an election of directors is held (the “Designation Right”).  The
Designation Right of the Stockholders shall be exercised by each Key Stockholder
as follows: (i) two Designees shall be designated by Alan A. Ades (or his
estate), which Designees shall initially be Alan A. Ades and Maurice Ades;
(ii) one Designee shall be designated by Albert Erani (or his estate), which
Designee shall initially be Albert Erani; and (iii) one Designee shall be
designated by Glenn H. Nussdorf (or his estate), which Designee shall initially
be Glenn H. Nussdorf.  The Designation Right shall be subject to applicable
rules of the Nasdaq Stock Market and shall be reduced or eliminated if required
thereby.  In the absence of any designation from a Key Stockholder who is then
entitled to make a designation (on behalf of the Stockholders) as specified
above, the Designee or Designees previously designated by such Key Stockholder
and then serving shall be re-nominated by the Board or a committee thereof for
re-election as a member of the Board.  The Company further acknowledges and
agrees that, in the event any Designee or Designees designated by a Key
Stockholder (on behalf of the Stockholders) for any reason ceases to serve as a
member of the Board during his or her term of office, the Board or a committee
thereof shall nominate a new Designee designated by such Key Stockholder (on
behalf of the Stockholders) for election to fill the vacant directorship by the
Stockholders.  Notwithstanding anything contained herein to the contrary, (a) in
the event that a person or his estate ceases to be a Key Stockholder, such
person’s right to exercise the Designation Right on behalf of the Stockholders
shall automatically terminate upon such event and the Designation Right of the
Stockholders shall be reduced by one or more Designees (as applicable) and
(b) in the event that either Albert Erani (or his estate) or Glenn H. Nussdorf
(or his estate) ceases to have a Designation Right, then Alan A. Ades (or his
estate) shall thereafter be entitled to designate one Designee and not two.

 

1.3          Voting.  Each Stockholder shall vote all of the respective shares
of Common Stock over which such Stockholder has voting control (including,
without limitation, any shares of Common Stock acquired after the date hereof)
and shall take all other necessary or desirable actions within such respective
Stockholder’s control (including in his or her capacity as a stockholder,
trustee or otherwise, and including, without limitation, attendance at meetings
in person or by proxy for purposes of obtaining a quorum and/or execution of
written consents in lieu of meetings) to vote all such shares of Common Stock so
that any persons nominated for election to the Board by the Board (or a
committee thereof) and listed in the proxy statement for the annual or special
meeting scheduled to elect members of the Board shall be elected to the Board,
and, in the event that any such director elected by the Stockholders for any
reason ceases to serve as a member of the Board during his or her term of
office, another nominee of the Board (or a committee thereof) shall be nominated
and elected to fill the vacant directorship by the Stockholders.

 

1.4          Proxy.  In order to secure each Stockholder’s obligation to vote
his, her or its shares of Common Stock in accordance with the provisions of
Section 1.3, each Stockholder hereby appoints each of Alan A. Ades, Albert Erani
and Glenn H. Nussdorf  (each such person,

 

2

--------------------------------------------------------------------------------



 

an “Applicable Proxy”), as his, her or its true and lawful proxy and
attorney-in-fact, with full power of substitution, to vote all of such
Stockholder’s shares of Common Stock for the election of directors in the manner
expressly provided for in Section 1.3.  Each Applicable Proxy may exercise the
irrevocable proxy granted to it hereunder at any time any Stockholder fails to
comply with the provisions of Section 1.3.  The proxies and powers granted by
each Stockholder pursuant to this Section 1.4 are coupled with an interest and
are given to secure the performance of the obligations under this Agreement. 
Such proxies and powers will be irrevocable until the termination of this
Agreement and will survive the death, incompetency and disability of each
Stockholder.  It is understood and agreed that each Applicable Proxy will not
use such irrevocable proxy unless a Stockholder fails to comply with Section 1.3
and that, to the extent an Applicable Proxy uses such irrevocable proxy, it will
only vote such shares of Common Stock with respect to the matters specified in,
and in accordance with the provisions of, Section 1.3.

 

2.             POWER OF SALE.

 

Subject to the provisions of any applicable federal or state securities laws and
Section 5.5(d) of this Agreement, each of the Stockholders shall have the power,
with respect to all or a portion of the shares of Common Stock owned or
controlled by such Stockholder, either individually or grouped with other
Stockholders, (i) to sell, transfer, assign, pledge, encumber or otherwise
dispose of any such shares of Common Stock, and (ii) to exercise or refrain from
exercising, or to sell any conversion privilege, warrant, option or subscription
right, with respect to such shares of Common Stock.

 

3.             COMPENSATION; EXPENSES.

 

No Stockholder shall be entitled to compensation for acting hereunder.  Each
Stockholder will pay his, her or its own individual expenses in complying with
this Agreement.

 

4.             TERM; TERMINATION.

 

This Agreement shall have a term beginning on the date hereof and continuing
until the earlier to occur of: (i) such time as none of the Key Stockholders
beneficially own at least 7.5% of the outstanding shares of Common Stock as
provided in Section 1.1 of this Agreement or (ii) the date that is six years and
three months after the date of this Agreement.  Notwithstanding the foregoing,
this Agreement may be terminated at any time pursuant to a written instrument
signed by: (i) the Stockholders who then have voting control over two-thirds of
the total outstanding shares of Common Stock held by the Stockholders and
(ii) all of the Key Stockholders.

 

5.                                      MISCELLANEOUS.

 

5.1          Amendment. The provisions of this Agreement may be amended by a
written instrument signed by the Stockholders who then have voting control over
two-thirds of the total outstanding shares of Common Stock covered by this
Agreement and each of the Key Stockholders.

 

5.2          Enforceability; Remedies. The parties hereto and the beneficiaries
of the respective Stockholders will be irreparably damaged in the event that
this Agreement is not specifically enforced. Should any dispute arise as to any
vote of any Common Stock or any other action under this Agreement, an injunction
may be issued restraining any such vote or other

 

3

--------------------------------------------------------------------------------



 

action pending the determination of such controversy, and in the event a
Stockholder fails to follow directions as provided for herein, such
Stockholder’s obligation to follow such direction shall be enforceable in a
court of equity by a decree of specific performance. Such remedies shall,
however, be cumulative and not exclusive and shall be in addition to any other
remedy any of the parties hereto may have.

 

5.3          Jurisdiction and Venue. Each party to this Agreement hereby agrees
that any action, suit or proceeding arising out of or relating to this Agreement
(an “Action”) will be commenced in the Court of Chancery of the State of
Delaware. Each party to this Agreement hereby irrevocably consents to the
jurisdiction and venue of the Court of Chancery of the State of Delaware in
connection with any Action.

 

5.4          Notices. Any notice required or desired to be delivered hereunder
shall be (a) in writing; (b) delivered personally, by courier service, by
certified or registered mail, return receipt requested, by facsimile or by
electronic mail; (c) effective on the date of personal delivery or delivery by
courier service, three business days after being placed in the mail, or the next
business day after being sent by facsimile or electronic mail (receipt
acknowledged electronically); and (d) addressed as designated on Schedule A
hereto (or to such other address as the party entitled to notice shall hereafter
designate in accordance with the terms hereof), with a copy to:

 

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts

Attention: William R. Kolb, Esq.

Facsimile: 617-832-1209

E-mail: wkolb@foleyhoag.com

 

5.5          Construction. Except as otherwise provided herein, the provisions
of this Agreement shall apply to any successor Stockholder who becomes a party
to this Agreement in accordance with Section 5.5(d) of this Agreement, as if
such successor were the original Stockholder named herein. All of the provisions
of this Agreement shall apply to all shares of Common Stock now owned or
hereinafter acquired by the Stockholders. Except as may be provided herein,
nothing hereunder shall be deemed to constitute any person a third party
beneficiary of this Agreement.

 

(a)           Whenever necessary or appropriate, the use herein of any gender
shall be deemed to include the other gender and the use herein of either the
singular or the plural shall be deemed to include the other.

 

(b)           The headings and titles herein are for convenience of reference
only and are to be ignored in any construction of the provisions hereof.

 

(c)           This Agreement shall be governed and construed according to the
laws of the State of Delaware, without regard to its rules for conflicts of
laws.

 

(d)           This Agreement shall be binding on the parties hereto and their
respective heirs, executors, administrators, successors and assigns. Without
limiting the

 

4

--------------------------------------------------------------------------------



 

generality of the preceding sentence, this Agreement shall be binding on any
person who hereinafter acquires any shares of Common Stock from a Stockholder or
successor Stockholder, including any person who acquires such shares of Common
Stock for no consideration, whether by gift, distribution or other transfer, and
shall be deemed a Stockholder hereunder; provided that, as a condition to such
transfer, any such person shall agree in writing to be bound by the terms and
conditions of this Agreement pursuant to an instrument of assumption reasonably
satisfactory in substance and form to the Company.  Notwithstanding the
foregoing, any person who acquires shares of Common Stock from a Stockholder in
an arm’s-length transaction for consideration, including any transfer by a
Stockholder of shares of Common Stock via a sale on NASDAQ or another stock
exchange, shall not take such shares subject to this Agreement and shall not be
deemed a Stockholder hereunder.

 

(e)           This Agreement was prepared by counsel to the Company. Each of the
Stockholders has had an opportunity to have the Agreement reviewed by his, her
or its own counsel.

 

(f)            This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together can
constitute one and the same instrument.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto as of the date first above written.

 

 

COMPANY:

 

 

 

ORGANOGENESIS HOLDINGS INC.

 

 

 

 

 

By:

/s/ Lori Freedman

 

Name: Lori Freedman

 

Title: Vice President and General Counsel

 

 

 

 

 

STOCKHOLDERS:

 

 

 

ORGANO PFG LLC

 

 

 

 

 

By:

/s/ Alan Ades

 

Name: Alan Ades

 

Title: Member

 

 

 

By:

/s/ Albert Erani

 

Name: Albert Erani

 

Title: Member

 

 

 

 

 

ORGANO INVESTORS LLC

 

 

 

 

 

By:

/s/ Alan Ades

 

Name: Alan Ades

 

Title: Member

 

 

 

By:

/s/ Albert Erani

 

Name: Albert Erani

 

Title: Member

 

 

 

GN 2016 FAMILY TRUST U/A/D AUGUST 12, 2016

 

 

 

 

 

By:

/s/ Michael Katz

 

Name: Michael Katz

 

Title: Trustee

 

 

[Signature Page to Controlling Stockholders’ Agreement]

 

--------------------------------------------------------------------------------



 

 

GN 2016 ORGANO 10-YEAR GRAT U/A/D SEPTEMBER 30, 2016

 

 

 

 

 

By:

/s/ Glenn Nussdorf

 

Name: Glenn Nussdorf

 

Title: Trustee

 

 

 

 

 

DENNIS ERANI 2012 ISSUE TRUST

 

 

 

 

 

By:

/s/ Susan Erani

 

Name: Susan Erani

 

Title: Trustee

 

 

 

 

 

By:

/s/ Glenn Nussdorf

 

Name: Glenn Nussdorf

 

Title: Trustee

 

 

 

 

 

By:

/s/ David Peretz

 

Name: David Peretz

 

Title: Trustee

 

 

 

 

 

ALBERT ERANI FAMILY TRUST DATED 12/29/2012

 

 

 

 

 

By:

/s/ John Wisdom

 

Name: John Wisdom

 

Title: Trustee

 

 

 

 

 

By:

/s/ Starr Wisdom

 

Name: Starr Wisdom

 

Title: Trustee

 

 

 

 

 

ALAN ADES 2014 GRAT

 

 

 

 

 

By:

/s/ Alan Ades

 

Name: Alan Ades

 

Title: Trustee

 

 

 

/s/ Alan A. Ades

 

Alan A. Ades

 

 

 

/s/ Albert Erani

 

Albert Erani

 

 

 

/s/ Dennis Erani

 

Dennis Erani

 

 

[Signature Page to Controlling Stockholders’ Agreement]

 

--------------------------------------------------------------------------------



 

 

/s/ Glenn H. Nussdorf

 

Glenn H. Nussdorf

 

 

 

/s/ Starr Wisdom

 

Starr Wisdom

 

 

[Signature Page to Controlling Stockholders’ Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Company Notice Information:

 

Organogenesis Holdings Inc.

85 Dan Road

Canton, MA 02021

Attention: President and CEO

 

Stockholders Name

 

Addresses for Notice

 

Shares of
Common Stock

Organo PFG LLC

 

c/o A&E Stores, Inc.
1000 Huyler Street
Teterboro, NJ 07608

 

32,134,638

Organo Investors LLC

 

c/o A&E Stores, Inc.
1000 Huyler Street
Teterboro, NJ 07608

 

2,851,984

Alan Ades 2014 GRAT

 

c/o A&E Stores, Inc.
1000 Huyler Street
Teterboro, NJ 07608

 

1,489,779

Albert Erani Family Trust dated 12/29/2012

 

c/o A&E Stores, Inc.
1000 Huyler Street
Teterboro, NJ 07608

 

2,731,199

Dennis Erani 2012 Issue Trust

 

c/o A&E Stores, Inc.
1000 Huyler Street
Teterboro, NJ 07608

 

2,964,131

GN 2016 Family Trust u/a/d August 12, 2016

 

 

 

1,167,250

GN 2016 Organo 10-Year GRAT u/a/d September 30, 2016

 

 

 

11,012,750

Alan A. Ades

 

c/o A&E Stores, Inc.
1000 Huyler Street
Teterboro, NJ 07608

 

7,989,993

Albert Erani

 

c/o A&E Stores, Inc.
1000 Huyler Street
Teterboro, NJ 07608

 

936,516

Dennis Erani

 

c/o A&E Stores, Inc.
1000 Huyler Street
Teterboro, NJ 07608

 

1,323,523

Glenn H. Nussdorf

 

 

 

2,658,663

Starr Wisdom

 

 

 

586,297

Total

 

N/A

 

67,846,723

 

--------------------------------------------------------------------------------

 